DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Tejani on August 3, 2021.  The application has been amended as follows: 
In claim 7, insert “or a prodrug thereof” after the word “salt”
In the second line of claim 15, delete “a second acid” and insert “D-glucuronic acid”
In the third line of claim 20, delete “thereof.” and insert “thereof, wherein the compound represented by Formula II has a structure of:

    PNG
    media_image1.png
    207
    456
    media_image1.png
    Greyscale


	


CONTINUING DATA
This application is a 371 of PCT/CN2019/074667 02/03/2019
FOREIGN APPLICATIONS
CHINA 201810130672.2 02/08/2018

This office action is in response to Applicant’s amendment submitted July 12, 2021.  Claims 1-11, 14-16, and 18-22 are pending.
	The rejection of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn because the claims no longer recite a second acid.
	The rejection of claims 1-2, 7, 10-11, 14, 16, and 21-22 under 35 U.S.C. 103 as being unpatentable over Fields in view of Gould is withdrawn because Gould does not teach the glucoronate salt.  Applicant’s arguments on pages 10-11 of the response dated July 12, 2021 are persuasive.  The rejection of claims 3-6, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Fields in view of Gould and Rabe is withdrawn for the same reason.

Reasons for Allowance
Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623